Citation Nr: 1825511	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right leg and foot disability.

4. Entitlement to service connection for a right hip disability.

5. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1983.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In June 2017, a videoconference hearing was held before the undersigned.

The issues of entitlement to service connection for a right leg and foot condition, a right hip condition, and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a May 2003 rating decision, the RO denied service connection for a low back disability; the Veteran was advised of the RO's decision and of his appellate rights but did not timely initiate an appeal or submit new and material evidence.

2. The evidence received since the May 2003 rating decision (including the Veteran's June 2017 testimony), by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a neck disability.

3. A disability benefits questionnaire dated in January 2015 provided a diagnosis of degenerative disc disease and lumbar facet syndrome. In service treatment records (STRs) dated in April 1978, the Veteran reported low back pain following an injury suffered during a basketball game. During the June 2017 Board hearing the Veteran testified that his symptoms began in service and have persisted since that time. 


CONCLUSIONS OF LAW

1. The May 2003 decision denying service connection for a low back disability became final and may not be reopened unless new and material evidence is received. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

2. New and material evidence has been received and the claim of service connection for a low back disability may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

3. Service connection for a low back disability is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

New and material evidence has been received and the appeal to reopen the claim for service connection for a low back disability is granted.

On the merits, entitlement to service connection for a low back disability is granted.




REMAND

The Veteran testified during the June 2017 hearing that he believed his right leg and foot, right hip, and right knee disabilities were caused by his low back disability. He was last afforded a VA examination in August 2012. The examiner did not consider whether any of these conditions were secondary to the Veteran's back disability. The examiner's rationale with regard to direct service connection was also inadequate. Therefore, because the Veteran has raised a new theory of entitlement and the previous opinions were inadequate, a new VA medical opinion must be obtained to consider service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1. Request a records review and medical opinion from an appropriate specialist to determine the cause of the Veteran's right leg and foot disability, right hip disability, and right knee disability. The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request. The clinician should note the diagnoses of lumbar radiculopathy found in the January 2015 disability benefits questionnaire, right hip osteoarthritis found in the August 2012 VA examination, and right knee degenerative joint disease and posterior horn medial meniscus tear found in the March 2012 treatment note.

The reviewing clinician is asked to respond to the following:

2. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right leg and foot disability began in service or is related to an incident in service?

3. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right leg and foot disability is causally related to his service-connected low back disability? 

4. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right leg and foot disability was aggravated beyond the normal course of the condition (i.e., any increase in severity beyond natural progression of the disability) by his service-connected low back disability?

The reviewing clinician should consider the Veteran's reports of pain and numbness in his right leg and foot.

5. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability began in service or is related to an incident in service?

6. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability is causally related to his service-connected low back disability? 

7. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability was aggravated beyond the normal course of the condition (i.e., any increase in severity beyond natural progression of the disability) by his service-connected low back disability?

8. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability began in service or is related to an incident in service?
9. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is causally related to his service-connected low back disability? 

10. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was aggravated beyond the normal course of the condition (i.e., any increase in severity beyond natural progression of the disability) by his service-connected low back disability?

The examiner must describe all findings in detail and provide a detailed explanation (rationale) for all conclusions and opinions expressed. If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

11. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.





The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


